UN|TED STATES D|STRICT COURT
SOUTHERN D|STR|CT OF FLOR|DA
WEST PALN| BEACH D|V|S|ON

CASE NO: 9:18-cv-80044-MARRA/MATTHEWMAN
TA|V|ARA FlLlPPOVA,

P|aintiff,
v.

|LlA MOG|LEVSKY,
|LlA CAP|TAL, LLC, and

LESL|E ROBERT EVANS & ASSOC|ATES, P.A.,

Defendants.
/

 

JO|NT STIPULAT|ON FOR DlSM|SSAL WlTH PREJUD|CE
COMES NOW, P|aintiff, TAMARA F|LIPPOVA, and Defendants, |L|A MOG|LEVSKY
and |LlA CAP|TAL, LLC (co||ective|y the “Parties”), jointly stipulate to dismiss this action
against Defendants, |LlA N|OGILEVSKY, |LlA CAP|TAL, LLC, FHB |nvestments, LLC,
l|ia Capita|, LLC, D Street lnvestment LLC, US Land Trust, LLC, Maxim Real Estate
Ho|dings, LLC; US Land Trust; Forest Hi|| 6048, LLC, 1608 7th Avenue North LLC, 122
Sunset Cove, LLC, 314 S. D Street, LLC, 907 S. B Street, LLC, Lake Worth 511 LLC,
Forest Hi|| Sing|e Fami|y LLC, Gu|fstream 4353 LLC, 611 7th Avenue LLC, Lucerne
1213 LLC, 513 North E Street LLC,415 North B Street LLC, Lake Worth 530 LLC, Lake
Worth 501 LLC,219 North B Street LLC, 621North F Street LLC, 232 North C Street
LLC, 619 North F Street LLC, 321 North E Street LLC, 206 South C Street LLC, 116
North E Street LLC, A Street Property LLC, 412 North E Street LLC, 32| North F Street
LLC, 1207 North H Street LLC, Northwood Single Fami|y LLC, 125 North F Street LLC,
509 North K Street LLC,126 South J Street LLC, 127 North F Street LLC, Northwood

Multi Fami|y LLC, Baika| Real Estate Ho|dings, LLC, 1923 Gardenia,LLC,4606 Cherry

Road, LLC,5175 Pa|mbrooke, LLC, 6080 Forest Hill, LLC, Custom |nvestments

(Florida), LLC, Custom lnvestments, LLC, Custom Management, LLC and Trump Real
Estate lnvestments LLC (“l|ia Parties”), only with prejudice. Defendant, |LlA

MOG|LEVSKY and Defendant, |LlA CAP|TAL, LLC, hereby withdraw all motions and
joinders filed in this action by l|ia Parties including but not limited to the motions filed

under Docket Entries 253, 371, 425, and 434 with prejudice. The Parties have agreed to

bear their own attorneys’ fees and costs

DATED December 20, 2018

Respectfully submitted,

Critton Luttier and Coleman, LLP

ROSEN LAW, LLC Attorneys for Defendant llia l\/logilevsky
Attorneys for P|aintiff and llia Capita|, LLC

500 Village Square Crossing, Suite 100 303 Banyan Boulevard

Palm Beach Gardens, Florida 33410 Suite 400

561-899-9999 West Palm Beach, FL 01

      

b

 

tie ris Bristow, Es
F ~ da Bar No:

